DETAILED ACTION
This communication is responsive to the application, filed November 12, 2020.  Claims 30-47 are pending in this application.  The applicant has canceled claims 1-29.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on November 12, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 30, 39, 40, 42, 46, and 47 are objected to because of the following informalities:  Claim 30 recites “the first and second security edge protection proxy” and “the other of the first and second security”.  Claims 39, 40, and 42 recite “the step of”.  Claim 46 recites “the step of” and “the first and second security edge”.  Claim 47 recites “the first and second security edge” and “the other of the first and second security edge”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-34, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan et al. (US 2017/0012941 A1) in view of Carlson et al. (US 2009/0210768 A1).
As per claim 30:  A method comprising: 
in a communication system comprising a first network operatively coupled to a second network, wherein the first network comprises a first security edge protection proxy element operatively coupled to a second security edge protection proxy element of the second network, and wherein one of the first and second security edge protection proxy elements is a sending security edge protection proxy element and the other of the first and second security edge protection proxy elements is a receiving security edge protection proxy element; 
Subbarayan discloses [Fig. 6; 0112-0113] a communication system comprising a proxy cluster which is capable of sending messages from one proxy and receiving the message at another proxy (heartbeat message).  Each proxy within a proxy cluster periodically carries out a heartbeat messaging procedure and updates the list of active nodes.
receiving a message at the receiving security edge protection proxy element from the sending security edge protection proxy element; 
Subbarayan discloses [Fig. 6; 0112-0113] a communication system comprising a proxy cluster which is capable of sending messages from one proxy and receiving the message at another proxy.
detecting, at the receiving security edge protection proxy element, one or more error conditions associated with the received message; and 
Subbarayan discloses [0113] each proxy within a proxy cluster can determine if the heartbeat messaging procedure returns an error.
determining, at the receiving security edge protection proxy element, one or more error handling actions to be taken in response to the one or more detected error conditions.  
Subbarayan discloses detecting one or more error conditions associated with the received message, but fails to explicitly disclose error handling actions to be taken in response to the error conditions.  Carlson discloses a similar method, which further teaches [0196-0199] various status flags, termination reason codes, and RCQ words are read from the message to determine why an exception condition occurred.  This can lead to trigger an interrupt to a CPU in response to the error condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Subbarayan with that of Carlson.  One would have been motivated to take action in response to one or more detected error conditions because it allows to generate an interrupt to the CPU in response to an error code [Carlson; 0199].

As per claim 31:  The method of claim 30, further comprising the receiving security edge protection proxy element generating one or more error codes corresponding to the one or more detected error conditions.  
Carlson discloses [0196-0199] various status flags, termination reason codes, and RCQ words are read from the message to determine why an exception condition occurred.  This can lead to trigger an interrupt to a CPU in response to the error condition.

As per claim 32:  The method of claim 30, further comprising the receiving security edge protection proxy element at least one of initiating and performing the one or more error handling actions.  
Subbarayan discloses [0112-0113] receiving and detecting error condition at a proxy element, but fail to explicitly disclose error handling actions to be taken in response to the error conditions.  Carlson discloses a similar method, which further teaches [0196-0199] various status flags, termination reason codes, and RCQ words are read from the message to determine why an exception condition occurred.  This can lead to trigger an interrupt to a CPU in response to the error condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Subbarayan with that of Carlson.  One would have been motivated to take action in response to one or more detected error conditions because it allows to generate an interrupt to the CPU in response to an error code [Carlson; 0199].

As per claim 33:  The method of claim 32, wherein the one or more error handling actions comprise the receiving security edge protection proxy element notifying a network element about the one or more error conditions.  
Carlson discloses [0196-0199] setting various status flags to notify an element of one or more error conditions.

As per claim 34:  The method of claim 33, wherein the network element comprises an operation, administration and management network.  
Subbarayan discloses [Fig. 4] the network comprises a client, a switch network, and a server backend.

As per claim 46:  Although claim 46 is directed towards a medium claim, it is rejected under the same rationale as the method claim 30 above.

As per claim 47:  Although claim 47 is directed towards an apparatus claim, it is rejected under the same rationale as the method claim 30 above.

Allowable Subject Matter
Claims 35-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20120036403 A1 – Nishiyama discloses device proxy receives an event message indicative of an event having occurred.  The received message is transferred and determined if it is related to an error event indicative of an error having occurred.  If the error event is eliminated, the proxy sends an error recovery message indicative of elimination of the error event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114